An unpublis d order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE 0F NEVADA

JOHN CAHILL, AS SPECIAL Na 63238
ADMINISTRATOR FOR THE ESTATE
OF WILLIAM R. ARNOLD, SR, A/K’A F E L E B
BILLIE RAE ARNOLD, ‘
Appellant, a
va JAN 0 2 2015
  TRACE K. LIWDEMAH

CLERK OF SUPREME COURT

BY ‘ ,.
ESEPUTY CLERK

Ree undent.

   

ORDER DBMSSING APPEAL

Pursuant to the stipulation of the parties, this appeal is
dismissal. NRAP 4203).

It is so ORDERED

CLERK OF THE SUPREME COURT
TRACIE K, LINDEMAN

BY: 

cci H011. Sandra L; Pommnze, District Judge, Family Cuurt Division

Paul H. Schoﬁeld, Settlement Judge
Lee A. Drizin, Chtd.

Silverman, Decaria & Katteliman, Chtd.
Eighth District Court Clerk

SUPREME COURT
OF
NEVADA

CLERK‘S ORDER

 “w” 15*00043